                 Case 19-32713 Document 956 Filed in TXSB on 12/17/19 Page 1 of 3




                                   UNITED STATES BANKRUPTCY COURT                                                    ENTERED
                                     SOUTHERN DISTRICT OF TEXAS                                                      12/17/2019
                                           HOUSTON DIVISION

                                                                  )
        In re:                                                    )    Chapter 11
                                                                  )
        BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                                  )
                                  Reorganized Debtors.            )    Jointly Administered
                                                                  )

                           FINAL DEGREE GRANTING REORGANIZED
                 DEBTORS’ MOTION TO CLOSE CERTAIN OF THE CHAPTER 11 CASES
                                       (Docket No. 918)
                 Upon the motion (the “Motion”)2 of the above-captioned Reorganized Debtors for entry of

    an final decree (this “Final Decree”), pursuant to section 350(a) of the Bankruptcy Code and

    Bankruptcy Rule 3022, closing the Affiliate Cases, the Court finds that: (i) it has jurisdiction over

    the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core

    proceeding pursuant to 28 U.S.C. § 157(b)(2); (iii) the relief requested in the Motion is in the best

    interests of the Reorganized Debtors and their creditors; (iv) proper and adequate notice of the

    Motion and the hearing thereon has been given, and no other or further notice is necessary except

    as set forth herein; and (v) good and sufficient cause exists for the granting of the relief requested

    in the Motion after having given due deliberation upon the Motion and all of the proceedings had

    before the Court in connection with the Motion;




1
         The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax
         identification number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121),
         Bristow Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
         (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address of the
         Reorganized Debtors listed above is 3151 Briarpark Drive, Suite 700, Houston, Texas 77042.
    2
         Capitalized terms used and not otherwise defined herein shall have the meaning ascribed to them in the Motion.
        Case 19-32713 Document 956 Filed in TXSB on 12/17/19 Page 2 of 3




       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.      The Motion is granted as set forth in this Final Decree.

       2.      The following Affiliate Cases are hereby closed; provided that this Court shall

retain jurisdiction as provided in the Plan and Confirmation Order: (i) BHNA Holdings Inc, Case

No. 19-32714; (ii) Bristow Alaska Inc, Case No. 19-32716; (iii) Bristow Helicopters Inc., Case

No. 19-32718; (iv) Bristow U.S. Leasing L.L.C., Case No. 19-32719; (v) Bristow U.S. LLC, Case

No. 19-32720; (vi) BriLog Lease Ltd., Case No. 19-32715; and Bristow Equipment Leasing

Limited, Case No. 19-32717.

       3.      The Lead Case of Bristow Group Inc., Case No. 19-32713 shall remain open

pending the entry of a final decree by this Court closing the Lead Case.

       4.      The Remaining Matters, whether or not they pertain to the Lead Case or Affiliate

Cases, including any Claims Objections with respect to claims against the Affiliate Reorganized

Debtors or Potential Adversary Proceedings that are against or may be commenced by an Affiliate

Reorganized Debtor, shall be filed, administered, and adjudicated in the Lead Case without the

need to reopen the Affiliate Cases. Any failure of the Reorganized Debtors to file an objection to

any claim or interest in the Affiliate Cases on or prior to entry of this Final Decree shall not

constitute allowance of the claim or interest and shall not result in such claim or interest being

deemed Allowed (as defined in the Plan) against or in any Reorganized Debtors. Any objections

to claims against or interests in the Affiliate Reorganized Debtors may be filed, administered, and

adjudicated in the Lead Cases until the deadline set forth in Article VII.F of the Plan, as it may be

extended from time to time.

       5.      Entry of this Final Decree is without prejudice to (a) the rights of the Reorganized

Debtors or any party-in-interest to seek to reopen any of these chapter 11 cases for cause pursuant
        Case 19-32713 Document 956 Filed in TXSB on 12/17/19 Page 3 of 3




to section 350(b) of the Bankruptcy Code and (b) the rights of the Reorganized Debtors to dispute,

in an appropriate non-bankruptcy forum, all claims that were filed against the Reorganized Debtors

in these chapter 11 cases as contemplated by the Plan and the Confirmation Order. Nothing in this

Final Decree shall change the amount or nature of any distribution, or any other substantive rights,

that any claim against or interest in any Reorganized Debtor would have been entitled to under the

Plan, the Confirmation Order, the Bankruptcy Code, the Bankruptcy Rules, or otherwise had this

Final Decree not been entered.

       6.      The Affiliate Reorganized Debtors shall (a) file or otherwise provide to the U.S.

Trustee their Chapter 11 Post-Confirmation Quarterly Summary Report with respect to the

reporting period from the end of the Prior Reporting Period through and including the entry of this

Order (the “Final Period”), and (b) pay all United States Trustee Quarterly Fees due and owing for

the Final Period on or before January 31, 2020.

       7.      The Reorganized Debtors and their agents are authorized to take all actions

necessary to effectuate the relief granted pursuant to this Final Decree in accordance with the

Motion.

       8.      This Court shall retain jurisdiction to hear and determine all matters arising from

or relating to this Final Decree.


Houston, Texas
     Signed: December 16, 2019.
________, 2019
                                                   ____________________________________
                                                  DAVID  R. JONES
                                                   DAVID R. JONES
                                                  UNITED
                                                   UNITEDSTATES
                                                           STATES BANKRUPTCY    JUDGE
                                                                  BANKRUPTCY JUDGE
